Citation Nr: 1017364	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  09-02 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1956 to February 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which granted service connection for 
hearing loss and assigned a noncompensable (0%) percent 
disability rating.  That rating decision also denied service 
connection for tinnitus and a low back disability.  

The issue involving the rating of the Veteran's service-
connected hearing loss is addressed n the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of tinnitus, which 
medical evidence links to noise exposure during active 
service.  

2.  In January 2009, prior to the promulgation of a decision 
in the appeal, the Veteran requested withdrawal of the appeal 
for entitlement to service connection for a low back 
disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

2.  The criteria for withdrawal of the appeal for a low back 
disability by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The Veteran's claim for service connection for tinnitus has 
been considered with respect to VA's duties to notify and 
assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The Veteran claims entitlement to service connection for 
tinnitus.  He asserts that he has this disability as a result 
of noise exposure during active service in the Navy.  VA 
Audiology Compensation and Pension examinations of the 
Veteran were conducted in March and August 2007.  The March 
examination did not make any report of tinnitus.  The August 
examination report indicated that the Veteran "states he 
does not have tinnitus."  The January 2008 rating decision 
denied service connection for tinnitus because of a lack of a 
current disability.

The Veteran submitted a copy of a private audiology 
examination report dated February 2009.  This report 
indicates that the Veteran reports current symptoms of 
tinnitus.  The medical opinion in the report states that the 
Veteran's "bilateral tinnitus is at least as likely as not 
related to your excessive noise exposure while serving in the 
military."

There is now a current medical diagnosis of bilateral 
tinnitus, which a competent medical opinion relates to the 
Veteran's active service.  Accordingly, service connection 
for tinnitus is warranted.   

II.  Low back Disability

The Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In January 2009, the Veteran submitted his substantive 
appeal, VA Form 9.  On this document he indicated, "I no 
longer wish to pursue my spinal issue."  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration with respect to the issue of entitlement to 
service connection for a low back disability.  Accordingly, 
the Board does not have jurisdiction to review the appeal 
with respect to this issue and dismissal is warranted.


ORDER

Service connection for tinnitus is granted.

The appeal for service connection for a low back disability 
is dismissed.


REMAND

The September 2007 rating decision granted service connection 
for bilateral hearing loss and assigned a noncompensable (0%) 
disability rating.  The Veteran claims that his service-
connected hearing loss is more severe and warrants at least a 
compensable disability rating.

The assignment of disability ratings for hearing impairment 
are derived by the mechanical application of the Ratings 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  This average is used in 
all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment where the 
axes intersect.  Average puretone decibel loss for each ear 
is located on Table VI along a horizontal axis, and percent 
of discrimination is located along a vertical axis.  The 
results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Diagnostic Code 6100.

To warrant the assignment of the applicable disability rating 
for bilateral hearing loss, the evidence must show that the 
hearing loss rises to the requisite level of severity as set 
forth in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 
C.F.R. § 4.86(a), when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or higher, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure 
tone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral. That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).  

In March 2007, a VA audiology examination of the Veteran was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
40
70
70
75
64
88
III
LEFT
30
65
65
75
59
92
II

Level III hearing in one ear and Level II hearing in the 
other warrants the assignment of a noncompensable disability 
rating.  See 38 C.F.R. §§ 4.85, 4.86(a) Tables VI, VII, 
Diagnostic Code 6100.

In August 2007, another VA audiology examination of the 
Veteran was conducted.  Pure tone thresholds, in decibels, 
were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
40
650
65
65
59
84
III
LEFT
35
55
50
70
53
84
II

These results are consistent with the prior Compensation and 
Pension examination and again show Level III hearing in one 
ear and Level II hearing in the other warranting the 
assignment of a noncompensable disability rating.  See 
38 C.F.R. §§ 4.85, 4.86(a) Tables VI, VII, Diagnostic Code 
6100.

In January 2009, a private audiology examination of the 
Veteran was conducted.  The examiner indicated that speech 
reception testing was conducted using the Maryland CNC test 
and revealed speech recognition ability of 70 percent in the 
right ear and of 80 percent in the left ear.  These results 
show a decrease in speech recognition since the prior VA 
examinations.  The examination reported the pure tone 
thresholds, in decibels, in a graphic, rather than numeric 
form.  The Board cannot interpret graphical representations 
of audiometric data.  See Kelly v. Brown, 7 Vet. App. 471 
(1995).  

Nevertheless, the recent private audiology report does show a 
decrease in the Veteran's ability to hear since the last VA 
Compensation and Pension examination.  Accordingly, another 
VA examination should be conducted to ascertain the current 
level of the Veteran's service-connected hearing loss 
disability.  When the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination. Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded a VA 
audiology examination to ascertain the 
current level of disability resulting from 
his service-connected bilateral hearing 
loss.  The report of examination should 
include a detailed account of all 
manifestations of all service-connected 
hearing loss found to be present.  All 
necessary tests should be conducted.  In 
addition to dictating objective test 
results, a VA audiologist must fully 
describe the functional effects caused by 
a hearing disability in his or her final 
report.  See Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007).  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  Ardison v. Brown, 
6 Vet. App. 405, 407 (1994)

3.  Following the above, readjudicate the 
Veteran's claim for an increased 
disability rating for his service-
connected hearing loss.  If the benefit 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


